CONCURRING AND DISSENTING OPINION BY
Senior Judge FRIEDMAN.
I respectfully concur in part and dissent in part. Specifically, I disagree with the majority’s decision to reverse the entry of summary judgment in favor of Martha Van Auken, Julius Coles, and Arthur Van Auk-en. Because I conclude that F. Earl Reed, III, failed to produce sufficient evidence to establish a prima facie claim of defamation against these appellees, I would affirm the trial court’s orders in their entirety.
In evaluating Reed’s defamation claims, the majority focuses entirely on the allegations in the complaint as opposed to the evidence adduced during discovery. When faced with a summary judgment motion, however, “ ‘[t]he non-moving party ... may not rest on [the] averments in [his] pleadings.’ ” Davis v. Resources for Human Development, Inc., 770 A.2d 353, 357 (Pa.Super.2001) (citation omitted); see also ToDay’s Housing v. Times Shamrock Communications, Inc., 21 A.3d 1209, 1213 (Pa.Super.2011) (“‘Where the nonmoving party bears the burden of proof on an issue, he may not merely rely on his pleadings ... to survive summary judgment.’ ”) (citation omitted). Rather, the non-moving party “must ‘adduce sufficient evidence on an issue essential to his case and on which he bears the burden of proof such that a jury could return a verdict in [his] favor.’” ToDay’s Housing, 21 A.3d at 1214 (citation omitted). In my view, the *145evidence in this case does not come close to satisfying Reed’s burden of proving defamation.1
First, Reed alleges that Martha Van Auken told voters at the polls on Election Day 2008 that Reed “took $100,000 from Colwyn,” referring to the purchase of the fire truck. The majority concludes that this statement, in and of itself, is capable of a defamatory meaning and reverses the entry of summary judgment on that basis. While the defamatory nature of the communication is a threshold matter, as the majority recognizes, that is not the end of the inquiry. We must determine whether the plaintiff can satisfy his burden of proving all seven elements of a defamation claim, including, inter alia, “[t]he understanding by the recipient of [the statement’s] defamatory meaning.” Section 8343(a) of the Judicial Code, 42 Pa.C.S. § 8343(a).
Here, Reed’s only evidence to support his claim against Martha Van Auken is his own testimony that his mother told him that she heard Martha Van Auken making the allegedly defamatory statement to voters at a polling location. (Reed Dep., 4/6/10, at 124-25.)2 Critically, Reed’s mother was never deposed, nor did Reed offer any sworn statement from his mother regarding what she actually heard Martha Van Auken say to voters or to whom such statements were made. Moreover, Reed’s counsel never asked Martha Van Auken about this subject at her deposition; her testimony is devoid of any discussion about her statements to voters on Election Day 2008.
Even more significant, the only person Reed identified as a possible recipient of Martha Van Auken’s allegedly defamatory statement was Paul Meuser. (Reed Dep., 4/6/10, at 124.) However, the record shows that Meuser was a fellow member of the Borough Council who, like Reed, voted to approve the sewer fund loan and who seconded the motion to ratify the loan at the November 2006 Borough Council meeting. (Id., Ex. Reed-1.) Under these circumstances, Reed cannot possibly prove that Meuser could have construed Martha Van Auken’s statement as defamatory. Therefore, absent any competent evidence to support Reed’s allegations against Martha Van Auken, I do not believe this claim can survive summary judgment.
*146Likewise, Reed alleges that Julius Coles told voters at the polls that Reed “took $100,000 from Colwyn,” referring to the purchase of the fire truck. At his deposition, Reed testified that he heard Coles making this statement to unidentified voters as they entered a polling location. (Reed Dep., 4/6/10, at 126-28.) However, Reed produced no evidence establishing that Coles’ alleged statement was actually heard and understood to be defamatory by someone other than Reed himself. Contrary to Reed’s allegations, Coles testified at his deposition that, in speaking to voters at the polls, he never mentioned Reed by name and any statements he made about the sewer fund loan referred only to the prior administration. (Coles Dep., 1/5/11, at 31-32.)
Furthermore, the evidence established that the issue of the sewer fund loan and the political controversy surrounding it were well known within the community, having been published in numerous news articles in the months leading up to the 2008 election. (See, e.g., A. Van Auken’s Motion for Summary Judgment, Exs. BC.) As the trial court noted, “the [alleged] statements concerned a hot-button political issue within the Borough at a time when the individual Appellees were campaigning against Mr. Reed’s political party.” (Trial Ct. Op., 8/11/11, at 6.) Even assuming that Reed could prove that Coles made the alleged defamatory statement to third parties, the statement was about a matter of public concern made in the context of a political campaign. See, e.g., Satterfield, v. Borough of Schuylkill Haven, 12 F.Supp.2d 423, 443 (E.D.Pa.1998) (statements regarding the plaintiffs job performance in public office made while he was a candidate for another public office involved issues of public concern and, thus, were not defamatory). Given the publicity concerning the loan controversy within the Borough, which Reed does not dispute, as well as the time and location at which the statement was allegedly made, I agree with the trial court that the statement could not be construed as defamatory.
Finally, Reed alleges that Arthur Van Auken told Ramona and Fred Lesher at Home Depot that Reed took $200,000 from the sewer fund to purchase a new fire truck. Reed’s own testimony established that he called the emergency Borough Council meeting to approve the loan from the sewer fund to buy the fire truck. (Reed Dep., 4/6/10, at 92-96; see Compl. ¶¶ 14-15.) It is well settled that truth is a defense to a defamation claim. See Section 8343(b) of the Judicial Code, 42 Pa. C.S. § 8343(b). Furthermore, the evidence showed that Ramona Lesher did not even hear the statement, and Fred Lesher did not understand the statement to be defamatory. Thus, I believe Reed’s claim against Arthur Van Auken fails.
After two years of discovery, Reed simply failed to produce enough evidence to establish a prima facie defamation claim against Martha Van Auken, Coles, or Arthur Van Auken. Accordingly, I conclude that summary judgment was properly entered in their favor and would affirm the trial court’s orders in their entirety.

. For this reason, I believe the majority's extensive reliance on MacElree v. Philadelphia Newspapers, Inc., 544 Pa. 117, 674 A.2d 1050 (1996), is misplaced. In MacElree, the Supreme Court concluded that the dismissal of a defamation claim was improper where the statement at issue could have been construed as an accusation of misconduct in public office, which is a criminal offense. However, MacElree involved dismissal at the preliminary objection stage, not the summary judgment stage. The Court noted several times that, at that stage of the proceedings, it was bound to accept as true the allegations in the complaint. Applying that standard of review, the Court held that it could not determine, as a matter of law, that the statement at issue was incapable of a defamatory meaning. Id. at 125-27, 674 A.2d at 1054-55. Here, however, we are not bound by the allegations in the complaint and must review the entire record, including the parties’ deposition testimony, to determine whether Reed can satisfy his burden of proving defamation.


. Reed testified as follows:
A. Martha Van Auken, she was handing out political literature. From my understanding from what my mother told me, as she was handing out the political literature, she was turning around. [Martha Van Auken] says, You've got to vote for the Democrats. The Republicans took 100,000 dollars for the fire truck and they’re bankrupting the Borough of Colwyn and the money was never repaid.
Q. Specifically, [did she make] the statement that Earl Reed took 100,000 from Colwyn?
A. That's correct. She was also stating that, according to my mother.
(Reed Dep., 4/6/10, at 125.)